Case 1:17-cv-11365-MLW Document 104 Filed 12/20/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

a

PETER G. ANGELOS,

Plaintiff, £
v.
Case No. 17-cv-11365-MLW
TOKAI PHARMACEUTICALS, INC., JODIE POPE
MORRISON, LEE H. KALOWSKI, SETH L. HARRISON,
TIMOTHY J. BARBERICH, DAVID A. KESSLER,
JOSEPH A. YANCHIK, IJ, BMO CAPITAL MARKETS
CORP., STIFEL, NICOLAUS & COMPANY,
INCORPORATED, WILLIAM BLAIR & COMPANY,
L.L.C., and, JANNEY MONTGOMERY SCOTT LLC,

WwW, oat B pr.

:
:
j

Defendants.

 

ve
Vr,

MOTION OF PLAINTIFF PETER G, ANGELOS
FOR FURTHER SETTLEMENT CONFERENCE

Plaintiff Peter G. Angelos moves for a further settlement conference in this case on the
grounds stated below; and in the event that the Settlement Conference does not result in the £
resolution of this matter, requests that a date for argument of the pending motions to dismiss be set d v
for a date convenient for the Court. ~
The initial settlement conference (the “ISC”) in this case was held on August 22, 2018. @ 2)
Plaintiff provided defendants’ counsel with a written settlement proposal before the conference as V3
provided in Rule 16.1(c) of the Court. However, defendants declined to make any counter-offer to
plaintiff's proposal, stating (in substance) at the ISC that they preferred to take their chances at
moving to dismiss the First Amended Complaint (of which they had been provided a preliminary <
version prior to the ISC). In addition, notwithstanding the Court’s Order of August 1, 2018 (Doc. 2
No. 64), no representative of the Underwriter Defendants (BMO Capital Markets Corp. Stifel, vy \)
Nicolaus & Company Incorporated, William Blair & Company, L.L.C. and Janney Montgomery

Scott LLC) attended the ISC; only their counsel did. Len

As defendawt dvesvod ae Ny a Wy CLO<NAS
1 Ney Den Rewen 2 ane ps
22, 2020 ab to WN Un Wowt a

(2 [27/1

Wer, D'S
